
	
		II
		112th CONGRESS
		1st Session
		S. 403
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Wyden (for himself
			 and Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Wild and Scenic Rivers Act to designate
		  segments of the Molalla River in the State of Oregon, as components of the
		  National Wild and Scenic Rivers System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Molalla River Wild and Scenic Rivers
			 Act.
		2.Designation of
			 wild and scenic river segments, Molalla River, OregonSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
			
				(208)Molalla river,
				Oregon
					(A)In
				generalThe following segments in the State of Oregon, to be
				administered by the Secretary of the Interior as a recreational river:
						(i)Molalla
				riverThe approximately 15.1-mile segment from the southern
				boundary line of T. 7 S., R. 4 E., sec. 19, downstream to the edge of the
				Bureau of Land Management boundary in T. 6 S., R. 3 E., sec. 7.
						(ii)Table Rock
				Fork Molalla RiverThe approximately 6.2-mile segment from the
				easternmost Bureau of Land Management boundary line in the
				NE1/4 sec. 4, T. 7 S., R. 4 E., downstream to the
				confluence with the Molalla River.
						(B)WithdrawalSubject
				to valid existing rights, the Federal land within the boundaries of the river
				segments designated by subparagraph (A) is withdrawn from all forms of—
						(i)entry,
				appropriation, or disposal under the public land laws;
						(ii)location, entry,
				and patent under the mining laws; and
						(iii)disposition
				under all laws relating to mineral and geothermal leasing or mineral
				materials.
						.
		3.Technical
			 correctionsSection 3(a)(102)
			 of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(102)) is amended—
			(1)in the heading, by striking
			 Squaw
			 Creek and inserting Whychus Creek;
			(2)in the matter
			 preceding subparagraph (A), by striking McAllister Ditch, including the
			 Soap Fork Squaw Creek, the North Fork, the South Fork, the East and West Forks
			 of Park Creek, and Park Creek Fork and inserting Plainview
			 Ditch, including the Soap Creek, the North and South Forks of Whychus Creek,
			 the East and West Forks of Park Creek, and Park Creek; and
			(3)in subparagraph
			 (B), by striking McAllister Ditch and inserting Plainview
			 Ditch.
			
